Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is responsive to the amendment filed on November 26, 2021.  

Newly submitted/amended claims 1-20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Invention Group II, Claims 1-20 filed 11/26/21 have separate utility from Invention Group I, claim 1 filed on 11/25/20 because the method of invention II can be used without mapping, by a network assurance service that monitors a network, time series of values of key performance indicator (KPIs) measured from the network to lists of unique values from the time series; setting, by the network assurance service, a target alarm rate for anomaly detection alarms raised by the network assurance service; using, by the network assurance service, an optimization function to identify a set of thresholds for the KPIs, wherein the optimization function is based on: a comparison between the target alarm rate and a fraction of network issues flagged by the service as
outliers, KPI thresholds selected based on the lists of unique values from the time series, and a number of thresholds that the KPIs must cross for the service to raise an alarm; and raising, by the network assurance service, an anomaly detection alarm for the monitored network based on the identified set of thresholds for the KPIs.  Invention I has separate utility than invention II because the method of invention I can be used without receiving, by a cloud-based network assurance service that monitors a network, a series of values corresponding to key performance indicator (KPIs) from a network of computing devices; setting, by the cloud-based network assurance service, a target level of service applying to at least one computing
 device from the network of computing devices; using, by the cloud-based network assurance service, an optimization function to identify a set of thresholds for the KPIs, wherein the optimization function is based on an inferred multi- dimensional relationship between the KPIs and the target level of service; and raising, by the cloud-based network assurance service, an alert for the monitored network based on a failure to provide the target level of service.
  
Because these inventions are distinct for the reasons given above and the search required for each Group is different, restriction for examination 

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merit. Accordingly, newly submitted/amended claims 1-20 filed on November 26, 2021 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP 821.03.  Since applicant has amended all claims drawn to the elected invention and presenting only claims drawn to a non-elected invnetion is non-responsive (MPEP 821.03).  Applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment.  EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
A shortened statutory period for response to this action is set to expire two month (not less than 60 days) from the mail date of this letter.  Failure to respond within the period for response will result in ABANDONMENT of the application (see 35 U.S.C. 133, M.P.E.P. 710.02, 710.02(b)).
Any inquiry concerning this communication or earlier communications from the examiner should
be directed to Philip Lee whose telephone number is (571)272-3967. The examiner can normally be
reached on 6a-3p M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,

application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer
Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR
CANADA) or 571-272-1000.

/PHILIP C LEE/Primary Examiner, Art Unit 2454